Citation Nr: 0715214	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  06-29 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland




THE ISSUE

Entitlement to special monthly death pension based on the 
need for the regular aid and attendance of another person or 
by reason of being housebound.  




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel





INTRODUCTION

The veteran had active duty from August 1943 to April 1946.  
He died in July 2002.  The claimant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 decision of the RO.  

The Board has advanced this case on the docket due to the 
appellant's age. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2006).  



FINDINGS OF FACT

1.  The appellant is shown to be able to bathe, clothe and 
feed herself, and to tend to her other hygiene needs and 
other activities of daily without assistance; she can 
ambulate up to 100 feet by herself with the aid of a cane or 
a walker and has 20/70 vision; she is not a patient in a 
nursing home.  

2.  The appellant is not shown to be substantially confined 
to her home or its immediate premises due to her 
disabilities.  



CONCLUSION OF LAW

The criteria for the assignment of special monthly death 
pension based on the need for the regular aid and attendance 
of another person or by reason of being housebound have not 
been met. 38 U.S.C.A. §§ 1502, 1521, 5107 (West 2002); 38 
C.F.R. §§ 3.351, 3.352 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

Under VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

By virtue of an August 2005 RO letter to the veteran 
notifying her of VCAA, she has been advised of the law and 
regulations governing the claim on appeal and the evidence 
that she must supply and the evidence that VA would attempt 
to obtain.  Thus, she may be considered to have been advised 
to submit any pertinent evidence in her possession.  

The statements from her private physicians through February 
2005 have been obtained, and she was provided a VA 
compensation examination.  She has not identified any 
additional evidence that needs to be obtained.  Further, in 
communication received from the appellant in March 2007, she 
specifically requested that her file be forwarded to the 
Board.  See Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 
2004).  So, the Board finds that the duty to assist has been 
met.  

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant and 
her representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  See also Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006) (Mayfield III) (also 
discussing the timing of the VCAA notice as it relates to 
prejudicial error).  

Here, the RO initially considered the claim in October 2005 
- after sending the appellant a VCAA letter in August 2005.  
Consequently, there was no error in the timing of the VCAA 
notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (indicating that, even in situations where the VCAA 
notice was not sent until after the initial adjudication of 
the claim, the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
is sufficient to cure the timing defect).  

The Board is equally mindful that, during the pendency of 
this appeal, the Court issued relevant decisions in two 
precedent decisions.  

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
No. 2006-7303 (Fed. Cir. Apr. 5, 2007), the Court held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, but that, where the grant of service 
connection and the assignment of the initial disability 
rating and effective date occurred prior to the enactment of 
VCAA, the intended purpose of § 5103(a) has been satisfied 
inasmuch as the claim has been more than substantiated - it 
has been proven, thereby eliminating the need for any 
additional notice concerning the downstream disability rating 
and effective date elements.  

In comparison, Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007), the Court similarly held that the five 
elements also applied to appeals where the grant of service 
connection, and the assignment of the initial rating an 
effective date occurred after the enactment of VCAA.  

Those five elements are:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  But the Court held that upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
So, in this latter Dunlap-type situation, the veteran is 
entitled to pre-initial decision VCAA notice concerning all 
elements of his claim, and if this did not occur, then there 
is a question of whether this is prejudicial error.  

Finally, in another very recent decision, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial 
and that once an error is identified by the Veterans Court, 
the burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  Sanders v. Nicholson, No. 06-
7001 (Fed. Cir. May 16, 2007); see also Simmons v. Nicholson, 
No. 06-7092 (Fed. Cir. May 16, 2007).  

In this case, which involves entitlement to special monthly 
death pension, rather than service connection, the only one 
of the elements set forth in Dingess/Hartman and Dunlap that 
is relevant is the effective date element.  The record shows 
that the appellant was properly notified of the information 
and evidence necessary to substantiate a claim for special 
monthly pension in the August 2005 VCAA letter.  

The appellant was also notified of the provisions of 
Dingess/Hartman and Dunlap in a letter in April 2007 at the 
time her file was being transferred to the Board, although 
her claim was not further adjudicated by the RO after the 
April 2007 letter.  

Nevertheless, the Board finds that, although prejudice to the 
appellant is presumed (see Sanders) - inasmuch as she did 
not receive full notice regarding the effective date element 
prior to any adjudication by the RO - any such prejudice is 
rebutted by the fact that that aspect of the claim is moot, 
because the Board has herein denied her claim.  See Mayfield 
v. Nicholson (Mayfield III), No. 02-1077 (U.S. Vet. App. 
Dec. 21, 2006); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (requiring that the Board explain why it is not 
prejudicial to the veteran to consider evidence in the first 
instance, that is, without the RO having initially considered 
it).  


Analysis

Increased death pension is payable to a surviving spouse by 
reason of need for aid and attendance, or if not in need of 
aid and attendance, by reason of being housebound.  Need for 
aid and attendance means helplessness or being so nearly 
helpless as to require the regular aid and attendance of 
another person.  The claimant will be considered in need of 
regular aid and attendance if he or she: 

(1) Is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees 
or less; or 
(2) Is a patient in a nursing home because of mental or 
physical incapacity; or 
(3) Establishes a factual need for aid and attendance 
under the criteria set forth in §3.352(a).  

38 U.S.C.A. §§ 1502(b), 1541 (d), (e); 38 C.F.R. 
§ 3.351(a)(5), (b), (c).  

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  

"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  

The particular personal functions which the claimant is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the claimant is so helpless as to 
need regular aid and attendance, not that there be a constant 
need.  Determinations that the claimant is so helpless, as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the claimant's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a).  

Increased death pension may also be payable if the surviving 
spouse is permanently housebound by reason of disability.  
The "permanently housebound" requirement is met when the 
surviving spouse is substantially confined to his or her home 
or immediate premises by reason of disability or disabilities 
which it is reasonably certain will remain throughout the 
surviving spouse's lifetime.  38 U.S.C.A. § 1502(c); 
38 C.F.R. § 3.351(f).  

Of record are statements/prescriptions by private physicians 
showing the appellant's need for support stockings due to 
venous insufficiency in her legs, as well as the need for 
physical therapy for her knee disabilities.  

One of the appellant's private physicians evaluated her in 
January 2005.  He diagnosed arthritis in her legs and venous 
insufficiency in both legs, as well as vertigo that could 
cause her to fall, noting that she could not get up without 
help if she fell.  

The examiner stated that the appellant used a cane or walker 
and needed help crossing the street and on slopes.  He 
indicated she could feed herself and did not need assistance 
in bathing and tending to other hygiene needs; she was able 
to care for the needs of nature.  

The examiner reported that the appellant was able to sit up 
and was not confined to bed.  He stated she was not blind, 
although she needed a cataract operation in her right eye.  

It was noted the appellant was unable to travel any 
"countable" distance, particularly not alone, and could not 
travel at all on the bus.  The examiner indicated, however, 
that she could leave home without assistance on some days, 
although she needed a cane or walker to do so and could walk 
only a very short distance.  

The physician also noted that the appellant's arthritis with 
severe flare-ups and her vertigo and venous insufficiency 
were other pertinent factors showing her need for aid and 
assistance.  

A letter from another of the appellant's physicians dated in 
August 2005 states she had been under his care for severe 
bilateral knee pain due to severe degeneration, which kept 
her from functioning on a day-to-day basis.  He indicated 
that she depended on her son for almost everything, including 
walking assistance, household duties, etc.  

The appellant was afforded a VA compensation examination in 
September 2005.  That examiner noted her report that she 
lived in a first-floor apartment with 7-8 steps; that she 
could go into the apartment slowly holding onto the rails; 
and would go out once a week, weather permitting.  

The VA examiner commented that she walked slowly, with a 
cane, and walked at least 100 feet from the waiting area to 
the examining room by herself, holding onto the cane.  She 
could walk in the examining room a short distance without her 
cane.  

The appellant's vision acuity was noted to be 20/70.  She 
stated she was able to attend to her personal hygiene, take a 
shower and change her clothes.  She cooked her own breakfast 
and occasionally cooked other items as well.  

In addition, the VA examiner indicated she washed her own 
dishes and went out once a week in a car.  The examiner 
concluded the appellant was independent in her activities of 
daily living, personal grooming, hygiene, feeding and 
ambulation, but required some assistance in doing laundry or 
grocery shopping and in cleaning her apartment.  

The appellant's son wrote in a statement that his mother 
could not survive in her neighborhood alone.  He indicated he 
drove her to the store and to her medical appointments.  The 
son stated his mother used a cane to walk.  Finally, he wrote 
that the appellant "deserve[d] a modest pension since [the 
veteran] was in some famous WWII battles."  

First, although the Board certainly recognizes the veteran's 
honorable service to our country, the appellant's entitlement 
to special monthly death pension benefits is based on her 
degree of disability, as defined by certain statutory and 
regulatory criteria.  

The medical evidence does not show - and the appellant does 
not contend - that she is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual field to 5 degrees or 
less, or that she is a patient in a nursing home because of 
mental or physical incapacity.  Nor is there any evidence 
that she is bedridden.  

The appellant contends, in effect, that she is so disabled by 
her various medical conditions that she requires another 
person to assist her to enable her to function in her daily 
life.  

However, the regulations indicate that the need for 
occasional assistance is not enough.  The regulations clearly 
contemplate a level of disability necessitating assistance in 
caring for a person's most basic needs - feeding oneself, 
keeping oneself clean, caring for the wants of nature, 
adjusting orthopedic appliances, protecting oneself from the 
dangers of one's daily environment, etc.  The regulations do 
state, though, that not all of the above factors need be 
present and that the required assistance need not be 
constant, just "regular."  

In this case, both private and VA examiners have stated that 
the appellant can bathe, clothe and feed herself and tend to 
her other hygiene needs, although one private physician 
stated that she depended on her son for almost everything, 
including household duties; that latter physician expressed 
only a generalized statement and did not specifically 
describe in what way or ways the appellant was limited.  The 
appellant's only apparent significant limitation, according 
to the detailed reports of one private and one VA examiner, 
is in her ability to ambulate.  

The Board notes the comments by the private examiner in 
January 2005, to the extent that the appellant was unable to 
travel any "countable" distance, particularly not alone, 
and could not travel at all on the bus.  He also indicated 
that her arthritis with severe flare-ups and her vertigo and 
venous insufficiency were other pertinent factors showing her 
need for aid and assistance.  

Those factors, however, do not evidence the degree of 
impairment as would require the regular aid and attendance of 
another person.  Even that examiner noted that the appellant 
could leave home without assistance on some days, although 
she needed a cane or walker to do so, and although she could 
walk only a very short distance.  

The Board finds that, although the appellant does have 
difficulty getting around, she is not so severely limited as 
to need regular assistance.  

Considering all of the evidence, the Board finds that the 
greater weight of that evidence demonstrates that the 
disabling effects of the appellant's various disabilities do 
not meet the criteria for special monthly pension, based on 
the need for the regular aid and attendance of another 
person.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.352(a).  

Further, although the evidence does show that the appellant 
is limited in her ability to ambulate independently, she 
clearly is not "permanently housebound," as contemplated by 
the law and regulations.  

With the assistance of her son, she is able to leave her 
apartment regularly to do her own laundry and grocery 
shopping, as well as to attend medical appointments.  The 
appellant is not substantially confined to her home.  

Accordingly, the criteria for special monthly death pension 
on the basis of being permanently housebound are not met.  
38 U.S.C.A. §§ 1502(c), 1541(e); 38 C.F.R. § 3.351(f).  

Therefore, for all the foregoing reasons, the Board concludes 
that the claim for special monthly death pension benefits 
based on the need for the regular aid and attendance of 
another person or by reason of being housebound must be 
denied.  38 U.S.C.A. §§ 1502, 1541; 38 C.F.R. §§ 3.351, 
3.352.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  



ORDER

Special monthly death pension based on the need for the 
regular aid and attendance of another person or by reason of 
being housebound is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


